CREDIT AGREEMENT

between

SUNTRUST BANK

and

NOVEN PHARMACEUTICALS, INC.

July 31, 2008

1

CREDIT AGREEMENT

Dated as of: July 31, 2008

This CREDIT AGREEMENT is made and entered into as of the date set forth above by
and between NOVEN PHARMACEUTICALS, INC., a Delaware corporation authorized to
transact business in Florida (“Borrower”), and SUNTRUST BANK, a state bank
organized under the laws of Georgia (“Bank”). For good and valuable
consideration, the receipt of which is hereby acknowledged, Borrower and Bank
hereby agree as follows:

§1. TERMINOLOGY AND INTERPRETATION.

§1.1 Definitions of Capitalized Terms. When used herein, each capitalized term
listed below shall have the meaning indicated below:

“Acquisition” shall mean the acquisition of (i) a controlling equity interest in
another Person (including the purchase of an option, warrant or convertible or
similar type security to acquire such a controlling interest at the time it
becomes exercisable by the holder thereof), whether by purchase of such equity
interest or upon exercise of an option or warrant for, or conversion of
securities into, such equity interest, or (ii) assets of another Person which
constitute all or substantially all of the assets of such Person.

“Advance” shall mean a cash loan made by Bank to Borrower pursuant to this
Agreement.

“Affiliate” shall mean any Person (i) which, directly or indirectly through one
or more intermediaries controls, is controlled by, or is under common control
with, Borrower; or (ii) which beneficially owns or holds 20 percent or more of
the aggregate voting rights for all classes of outstanding Voting Stock (or in
the case of a Person which is not a corporation, 20 percent or more of the
aggregate voting rights of such Person) of Borrower; or 20 percent or more of
any class of the outstanding Voting Stock (or in the case of a Person which is
not a corporation, 20 percent or more of the aggregate voting rights of such
Person) of which is beneficially owned or held by Borrower (as used in the
foregoing definition, the term “control” means, with respect to a Person, the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through
ownership of Voting Stock, by contract or otherwise).

“Agreement” shall mean this Credit Agreement, as amended from time to time.

“Agreement Date” shall mean the date as of which this Agreement is dated.

“Agreement Termination Date” shall mean the date on which the Commitment
Termination Date shall have occurred and Borrower shall have fully, finally and
irrevocably paid and satisfied all Obligations.

“Applicable Law” shall mean (a) all applicable common law and principles of
equity and (b) all applicable provisions of all (i) constitutions, statutes,
rules, regulations and orders of Governmental Authorities, (ii) Governmental
Approvals and (iii) orders, decisions, judgments and decrees of all courts and
arbitrators.

“Authorized Representative” shall mean any of the President, Chief Executive
Officer, Chief Financial Officer or Controller, Senior Director of Accounting
and SEC Compliance of Borrower or, with respect to financial matters, the Chief
Financial Officer or Controller, Senior Director of Accounting and SEC
Compliance of Borrower, or any other Person expressly designated by the Board of
Directors of Borrower (or the appropriate committee thereof) as an Authorized
Representative, as set forth from time to time in a certificate in a form
prescribed by Bank.

“Borrowing Account” shall mean a demand deposit account established by Borrower
with Bank (or any substitute account established by Borrower with Bank).

“Borrowing Notice” shall mean a notice delivered by an Authorized Representative
in connection with an Advance in a form prescribed by Bank.

“Business Day” shall mean a day (other than a Saturday) on which most banks are
open for general commercial business in Miami, Florida (“day”, as used herein,
means a calendar day).

“Capital Securities” shall mean, with respect to any Person, any shares of
capital stock of such Person or any security convertible into, or any option,
warrant or other right to acquire, any shares of capital stock of such Person.

“Change of Control” shall mean any “person” or “group” (each as used in
§§13(d)(3) and 14(d)(2) of the Securities Exchange Act of 1934) other than the
present controlling group (and/or any trusts or other entities owned or
controlled by him or them) either (i) becomes the “beneficial owner” (as defined
in Rule 13d-3 of the Securities Exchange Act of 1934), directly or indirectly,
of Voting Stock of Borrower (or securities convertible into or exchangeable for
such Voting Stock) representing more than 50 percent of the combined voting
power of all Voting Stock of Borrower or (ii) otherwise attains the ability,
through an express contractual arrangement, to elect a majority of the board of
directors of Borrower.

“Code” shall mean the Internal Revenue Code of 1986, as amended and in effect
from time to time.

“Commitment Termination Date” shall mean the date that falls one year after the
Agreement Date.

“Consequential Loss” shall mean, with respect to any prepayment of all or part
of an Advance, any loss or expense actually incurred by Bank (by reason of
liquidation or reemployment of deposits or other funds acquired by Bank to make,
continue or maintain all or any part of the principal amount prepaid) as a
result of such prepayment.

“Consistent Basis” shall mean, in reference to GAAP, that the accounting
principles observed in such period are comparable in all material respects to
those applied in the preparation of the audited financial statements of Borrower
previously delivered to Bank.

“Contract” shall mean an indenture, agreement (other than this Agreement and any
other Credit Document), other contractual restriction, lease, instrument (other
than the Note), certificate of incorporation or charter, or bylaw.

“Copyright” shall mean any of the following: any copyright or general intangible
of like nature (whether registered or unregistered), any registration or
recording thereof, and any application in connection therewith, including any
registration, recording and application in the United States Copyright Office or
in any similar office or agency of the United States, any state or territory
thereof, or any other country or any political subdivision thereof.

“Covered Assets” shall have the meaning given that term in the Negative Pledge
Agreement.

“Credit Documents” shall mean this Agreement, the Note, the Negative Pledge
Agreement, any other documents delivered by Borrower to Bank in connection with
this Agreement, all as amended from time to time.

“Debt” shall mean any of the following: (i) indebtedness or liability for
borrowed money, (ii) obligations evidenced by bonds, notes, or other similar
instruments, (iii) obligations for the deferred purchase price of property or
services (excluding trade obligations incurred in the ordinary course of
Borrower’s business), (iv) obligations as lessee under capital leases, (v)
current liabilities in respect of unfunded vested benefits under plans covered
by the Employee Retirement Income Security Act of 1974, as amended,
(vi) obligations under letters of credit or acceptance facilities, (vii) all
guarantees, endorsements (other than for collection or deposit in the ordinary
course of business) and other contingent obligations to purchase, to provide
funds for payment, or otherwise to assure creditors against loss, and
(viii) obligations secured by any mortgage, lien, pledge or security interest or
other charge or encumbrance on property, whether or not the obligations have
been assumed.

“Default” shall mean any condition or event which constitutes an Event of
Default or which with the giving of notice or lapse of time or both would,
unless cured or waived (or, in the case of a judgment, action or proceeding,
dismissed), become an Event of Default.

“Default Rate” shall mean a floating per annum rate equal to 2.00 percent above
the rate then applicable to Advances hereunder.

“Dollars” and “$” shall mean lawful money of the United States of America.

“Employee Benefit Plan” shall mean any employee benefit plan within the meaning
of Section 3(3) of ERISA which (i) is maintained for employees of Borrower or
any of its ERISA Affiliates or is assumed by Borrower or any of its ERISA
Affiliates in connection with any Acquisition or (ii) has at any time been
maintained for the employees of Borrower or any current or former ERISA
Affiliate.

“Environmental Law” shall mean any federal, state or local statute, law,
ordinance, code, rule, regulation, order, decree, permit or license regulating,
relating to, or imposing liability or standards of conduct concerning, any
environmental matters, conditions, protection or conservation, including without
limitation, the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, as amended; the Superfund Amendments and Reauthorization Act of
1986, as amended; the Resource Conservation and Recovery Act, as amended; the
Toxic Substances Control Act, as amended; the Clean Air Act, as amended; the
Clean Water Act, as amended; together with all regulations promulgated
thereunder, and any other “Superfund” or “Superlien” law.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as in
effect from time to time.

“ERISA Affiliate”, shall mean, with respect to Borrower, any Person or trade or
business which is a member of a group which is under common control with
Borrower, and which, together with Borrower, is treated as a single employer
within the meaning of Section 414(b) and (c) of the Code.

“Event of Default” shall have the meaning given it in §7.1.

“Facility Limit” shall mean $15,000,000.00, subject to reduction pursuant to
§2.7(b).

“Fiscal Year” shall mean the twelve-month fiscal period of Borrower commencing
on January 1st of each calendar year and ending on December 31st of such
calendar year.

“GAAP” shall mean accounting principles that are consistent with the principles
promulgated or adopted by the Financial Accounting Standards Board and its
predecessors, as in effect in the United States from time to time.

“Governmental Approval” shall mean an authorization, consent, approval, license
or exemption of, registration or filing with, or report or notice to, any
Governmental Authority, including, without limitation, any such approval
required under ERISA or by the PBGC.

“Governmental Authority” shall mean any Federal, state, municipal, national or
other governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with the United States of America, a state thereof, or a foreign
entity or government.

“Hazardous Material” shall mean any pollutant, contaminant or hazardous, toxic
or dangerous waste, substance or material (including without limitation
petroleum products, asbestos-containing materials and lead) the generation,
handling, storage, transportation, disposal, treatment, release, discharge or
emission of which is subject to any Environmental Law.

“Information” shall mean written data, services, reports, statements (including,
but not limited to, financial statements delivered pursuant to or referred to in
§§6.1(a) and 6.1(b)), opinions of counsel, documents and other written
information, whether, in the case of any such in writing, it was prepared by
Borrower or any other Person on behalf of Borrower and delivered by Borrower to
Bank.

“Intellectual Property” shall mean all licenses, Patents, Copyrights,
Trademarks, trade names and customer lists in which Borrower has any interest
and all technology, know-how and processes relating to any inventory of
Borrower.

“Interest Period” shall mean the period beginning on the date the initial
Advance is made and ending on the first Business Day of the following month and
successive one-month periods each ending on the first Business Day of a month
and each beginning when the previous one ends.

“LIBOR Rate” shall mean, with respect to any Interest Period, the per annum rate
which is equal to the quotient of: (a) the per annum rate equal to the offered
rate for Dollars for a one-month period, which rate appears on the page of
Bloomberg Reporting Service, or such similar service as determined by Bank, that
displays British Bankers’ Association interest settlement rates for deposits in
Dollars as of 11:00 A.M. (London, England time) two Business Days prior to the
first day of such Interest Period; provided that if no such offered rate appears
on such page, the rate used for such Interest Period will be the per annum rate
of interest determined by Bank to be the rate at which one-month Dollar deposits
are offered to Bank in the London interbank market as of 11:00 A.M. (London,
England time) on the day which is two Business Days prior to the first day of
such Interest Period, divided by (b) a percentage equal to 100 percent minus the
maximum reserve percentage (including any emergency, supplemental, special or
other marginal reserves) (rounded upward to the next 1/100th of 1.00 percent, if
not already a whole multiple of such fraction of a percent) in effect on any day
on which Bank is subject to regulations issued by the Board of Governors of the
Federal Reserve System with respect to eurocurrency funding (currently referred
to as “eurocurrency liabilities” under Regulation D)(this percentage will be
adjusted automatically on and as of the effective date of any change in any such
reserve percentage).

“Lien” shall mean any lien, security interest or other charge or encumbrance, or
any other type of preferential arrangement, upon or with respect to any
properties or assets (other than licenses granted by Borrower in the ordinary
course of its business).

“Material Adverse Effect” shall mean any material and adverse effect (whether
occasioned by one or a number of concurrent events) upon (a) Borrower’s assets,
business operations, properties or condition, financial or otherwise, or (b) the
ability of Borrower to make payment as and when due of all or any part of the
Obligations.

“Negative Pledge Agreement” shall mean the Negative Pledge Agreement, dated as
of the date hereof, executed by Borrower and each Subsidiary in favor of Bank,
as amended or restated from time to time.

“Note” shall mean the Revolving Promissory Note, of even date herewith, made by
Borrower to Bank’s order in the principal amount of $15,000,000.00, and any
modification, renewal or consolidation thereof or substitute therefor.

“Novogyne Joint Venture” shall mean Vivelle Ventures, LLC, a Delaware limited
liability company established pursuant to the Formation Agreement, dated as of
May 1, 1998, by and between Borrower and Novartis Pharmaceuticals Corporation.

“Novogyne Joint Venture Agreement” shall mean the Operating Agreement of Vivelle
Ventures, LLC, dated as of May 1, 1998, between Borrower and Novartis
Pharmaceuticals Corporation.

“Obligations” shall mean all indebtedness, liabilities, obligations and duties
of Borrower to Bank arising under or in connection with this Agreement, the Note
or any other Credit Documents, direct or indirect, absolute or contingent, due
or not due, in contract or tort, liquidated or unliquidated, arising by
operation of law or otherwise, now existing or hereafter arising, and whether or
not for the payment of money or the performance or non-performance of any act,
including, but not limited to, all actual damages which Borrower may owe to Bank
by reason of any breach by Borrower of any Representation and Warranty,
covenant, agreement or other provision of this Agreement or any of the other
Credit Documents.

“PBGC” shall mean the Pension Benefit Guaranty Corporation.

“Patent” shall mean any of the following: (a) patents and letters patent of the
United States or any other country, and all registrations and recordings thereof
and applications therefor, including registrations, recordings and applications
in the United States Patent and Trademark Office or an any similar office or
agency of the United States, any state or territory thereof, or any other
country, and (b) all reissues, continuations or extensions of any of the
foregoing.

“Pension Plan” shall mean any employee pension benefit plan within the meaning
of Section 3(2) of ERISA, other than a Multiemployer Plan, which is subject to
the provisions of Title IV or ERISA or Section 412 of the Code and which (i) is
maintained for employees of Borrower or any of its ERISA Affiliates or is
assumed by Borrower or any of its ERISA Affiliates in connection with any
Acquisition or (ii) has at any time been maintained for the employees of
Borrower or any current or former ERISA Affiliate.

“Person” shall mean an individual, corporation, partnership, limited liability
company, trust or unincorporated organization or a government or any agency or
political subdivision thereof.

“Prime Rate” shall mean Bank’s Prime Rate as quoted or otherwise established by
Bank from time to time (or, if Bank ceases to quote or otherwise establish a
Prime Rate, a comparable index selected by Bank) (the Prime Rate is purely a
discretionary benchmark and is not necessarily the lowest or most favorable rate
at which Bank extends credit to its customers).

“Rate Hedging Obligations” shall mean any and all obligations and liabilities of
Borrower to Bank, whether absolute or contingent and however and whenever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (i) any and all
agreements, devices or arrangements designed to protect at least one of the
parties thereto from the fluctuations of interest rates, exchange rates or
forward rates applicable to such party’s assets, liabilities or exchange
transactions, including but not limited to Dollar-denominated or cross-currency
interest rate exchange agreements, forward currency exchange agreements,
interest rate cap or collar protection agreements, forward rate currency or
interest rate options, puts, warrants and those commonly known as interest rate
“swap” agreements; and (ii) any and all cancellations, buybacks, reversals,
terminations or assignments of any of the foregoing.

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System, as in effect from time to time, and any regulation successor
thereto.

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time, and any regulation successor
thereto.

“Representation and Warranty” shall mean each representation and warranty made
by Borrower pursuant to or under (a) §4 or any other provision of this Agreement
or any other Credit Document, (b) any amendment of or waiver or consent under
this Agreement, (c) any Schedule to this Agreement or any such amendment, waiver
or consent, or (d) any statement contained in any certificate, financial
statement, or other instrument or document delivered by or on behalf of Borrower
pursuant to any Credit Document, whether or not (except as expressly provided to
the contrary herein), in the case of any representation or warranty referred to
in clause (a), (b), (c) or (d) of this definition, the information that is the
subject matter thereof is within the knowledge of Borrower.

“Solvent” shall mean, when used with respect to any Person, that at the time of
determination: (a) the book value of its assets is in excess of the total amount
of its liabilities, including contingent Obligations; (b) it is then able and
expects to be able to pay its debts as they mature; and (c) it has capital
sufficient to carry on its business as conducted and as proposed to be
conducted.

“Subsidiary” shall mean any corporation or other entity in which 50 percent or
more of its outstanding Voting Stock or 50 percent or more of all equity
interests is owned directly or indirectly by Borrower and/or by one or more of
Borrower’s Subsidiaries.

“Tax” shall mean any federal, state or foreign tax, assessment or other
governmental charge or levy (including any withholding tax) upon a Person or
upon its assets, revenues, income or profits other than income and franchise
taxes imposed upon Bank by the federal government or the State of Florida (or
any political subdivision thereof).

“Termination Event” shall mean: (i) a “Reportable Event” described in
Section 4043 of ERISA and the regulations issued thereunder (unless the notice
requirement has been waived by applicable regulation); or (ii) the withdrawal of
Borrower or any ERISA Affiliate from a Pension Plan during a plan year in which
it was a “substantial employer” as defined in Section 4001(a)(2) of ERISA or was
deemed such under Section 4068(f) of ERISA; or (iii) the termination of a
Pension Plan, the filing of a notice of intent to terminate a Pension Plan or
the treatment of a Pension Plan amendment as a termination under Section 4041 of
ERISA; or (iv) the institution of proceedings to terminate a Pension Plan by the
PBGC; or (v) any other event or condition which would constitute grounds under
Section 4042(a) of ERISA for the termination of, or the appointment of a trustee
to administer, any Pension Plan; or (vi) the partial or complete withdrawal of
Borrower or any ERISA Affiliate from a Multiemployer Plan; or (vii) the
imposition of a Lien pursuant to Section 412 of the Code or Section 302 of
ERISA; or (viii) any event or condition which results in the reorganization or
insolvency of a Multiemployer Plan under Section 4241 or Section 4245 of ERISA,
respectively; or (ix) any event or condition which results in the termination of
a Multiemployer Plan under Section 4041A of ERISA or the institution by the PBGC
of proceedings to terminate a Multiemployer Plan under Section 4042 of ERISA.

“Trademark” shall mean any of the following: (a) trademarks, trade names,
corporate names, business names, trade styles, service marks, logos, other
source or business identifiers, prints and labels on which any of the foregoing
have appeared or appear, designs and general intangibles of like nature (whether
registered or unregistered), now owned or existing or hereafter adopted or
acquired, all registrations and recordings thereof, and all applications in
connection therewith, including registrations, recordings and applications in
the United States Patent and Trademark Office or in any similar office or agency
of the United States, any state or territory thereof, or any other country or
any political subdivision thereof; and (b) all reissues, extensions or renewals
thereof.

“Voting Stock” shall mean, with respect to any Person, Capital Securities of
such Person entitling the holder thereof to vote in the election of directors of
such Person.

§1.2 Other Definitional and Interpretive Provisions.

(a) When used in this Agreement, “herein”, “hereof” and “hereunder” and words of
similar import shall refer to this Agreement as a whole and not to any
particular section or subsection of this Agreement, and “Section” (and/or “§”)
or “subsection” and “Schedule” and “Exhibit” shall refer to sections and
subsections of, and Schedules and Exhibits to, this Agreement unless otherwise
specified.

(b) Whenever the context so requires, when used in this Agreement the neuter
gender shall include the masculine or feminine, and the singular number shall
include the plural, and vice versa.

(c) In this Agreement, in the computation of periods of time from a specified
date to a later specified date, the word “from” means “from and including” and
the words “to” and “until” each means “to but excluding.”

(d) The words “includes” and “including” when used herein are not limiting.

(e) When used herein, unless specifically provided herein otherwise, the phrase
“acceptable to Bank” or “satisfactory to Bank”‘ shall mean “acceptable and
satisfactory to Bank in its sole and absolute discretion.”

(f) Each term defined in Article 1 or Article 9 of the Florida Uniform
Commercial Code shall have the meaning given to it therein unless otherwise
defined herein, except to the extent that the Uniform Commercial Code of another
jurisdiction is controlling, in which case such term shall have the meaning
given to it in the Uniform Commercial Code of the applicable jurisdiction.

§1.3 Accounting Terms and Matters. Unless the context otherwise requires, all
accounting terms herein (including capitalized terms) that are not specifically
defined herein shall be interpreted and determined under GAAP applied on a
Consistent Basis. Unless otherwise specified herein, all accounting
determinations hereunder and all computations utilized by Borrower in complying
with the covenants contained herein shall be made, and all financial statements
requested to be delivered hereunder shall be prepared, in accordance with GAAP
applied on a Consistent Basis, except, in the case of such financial statements,
for departures from GAAP that may from time to time be approved in writing by
the independent certified public accountants who are at the time, in accordance
with §7, reporting on the financial statements of Borrower.

§1.4 Representations and Warranties. All Representations and Warranties shall be
made at and as of the Agreement Date, at and as of the time of each Advance,
and, in addition, in the case of any particular Representation and Warranty, at
such other time or times as such Representation and Warranty is made or deemed
made in accordance with the provisions of this Agreement or the document
pursuant to, under, or in connection with which such Representation and Warranty
is made or deemed made, except to the extent that any such Representation or
Warranty expressly states that it relates to a different specified date.

§1.5 Captions. Section and subsection captions in this Agreement are included
for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose.

§1.6 Neutral Interpretation. This Agreement and each other Credit Document has
been thoroughly reviewed by counsel for Borrower and the Subsidiaries. No
provision of this Agreement or other Credit Document shall be construed less
favorably to Bank because it was drafted by Bank’s counsel.

§1.7 Severability, Conflicts, Etc. Any provision of any Credit Document which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction. It is the intention
of the parties to this Agreement that if any provision of any Credit Document is
capable of two constructions, one of which would render the provision void and
the other of which would render the provision valid, the provision shall have
the meaning which renders it valid.

§2. GENERAL TERMS.

§2.1 Commitment. Bank agrees, upon and subject to the terms and conditions
hereinafter set forth, to make Advances to Borrower from time to time during the
period from the Agreement Date to (but excluding) the Commitment Termination
Date.

§2.2 Limit. At no time shall the aggregate principal amount of Advances
outstanding exceed the Facility Limit.

§2.3 Use of Advances. Each Advance shall be used for Borrower’s general
corporate purposes (including working capital and capital expenditures).

§2.4 Making of Advances. Each Advance shall be made on the basis of written
notice from Borrower to Bank specifying for such Advance the date thereof, the
amount thereof, and any other information required under §2. Bank reserves the
right to require any such notice to be made at least two Business Days before
the date of the Advance requested by it. Each such notice shall be given by
means of a writing reasonably satisfactory to Bank. Each notice requesting an
Advance shall be irrevocable and binding on Borrower; and Borrower shall
indemnify Bank against any loss or expense incurred by Bank as a result of any
failure to fulfill on or before the date specified for such Advance the
applicable conditions set forth in §3, including without limitation any loss or
expense actually incurred by Bank by reason of the liquidation or reemployment
of deposits or other funds acquired or held by Bank to fund the Advance when
such Advance, as a result of such failure, is not made on such date. Bank shall
make each Advance available to Borrower on the date specified by Borrower in
accordance with this §2.4, upon fulfillment of the applicable conditions set
forth in §3, by crediting the Borrowing Account, except that Bank may, in its
discretion, apply all or any part of any Advance to repay any Obligations.

§2.5 Interest Rates and Payment. (a) Interest shall accrue on the outstanding
principal amount of Advances, during each Interest Period, at a per annum rate
equal to 1.25 percent above the LIBOR Rate for that Interest Period. Borrower
shall pay such accrued interest to Bank in arrears on the first Business Day of
each calendar month and at maturity. Bank is hereby irrevocably authorized to
debit any account of Borrower with Bank to make any interest payment on its due
date. Nothing herein to the contrary withstanding, interest shall accrue on any
overdue principal of Advances, fees or other Obligations at a floating per annum
rate equal to the Default Rate and be payable on demand.

(b) If Bank determines that for any period of time it is impossible or
unfeasible for it to obtain funds in the London interbank market and so notifies
Borrower, the outstanding principal amount of Advances shall, prior to their
maturity, bear interest during that period at a floating per annum rate equal to
.50 percent below the Prime Rate.

§2.6 Mandatory Repayment of Advances.

(a) At Maturity. All Advances then outstanding shall mature and become
immediately due and payable in full on the Commitment Termination Date.

(b) Prior to Maturity. If at any time the limitation set forth in §2.2 is
exceeded, Borrower shall, within two Business Days after Bank’s written demand,
prepay the Advances in the amount of the excess. Nothing in this §2.6(b) shall
be construed to restrict Bank’s right to accelerate the Obligations or pursue
its other remedies under §7 based on the limitation in §2.2 being exceeded.

§2.7 Optional Prepayments of Advances. (a) Borrower may, at any time and from
time to time, upon one Business Day’s advance notice, prepay the Advances in
whole or in part without premium or penalty, except that any prepayment of an
Advance shall be in a principal amount of a whole multiple of $100,000, and
except that no prepayment shall be made on other than the last day of an
Interest Period unless the payment is accompanied by the applicable
Consequential Loss (as computed by Bank) (as of the date hereof, Bank computes
the LIBOR Rate in such a manner that a prepayment would not result in any
Consequential Loss; Bank shall advise Borrower if and when this ceases to be the
case). Amounts to be prepaid shall irrevocably be due and payable on the date
specified in the applicable notice of prepayment, together with interest
thereon. Amounts prepaid in respect of Advances may be reborrowed, subject to
the terms and conditions hereof. Borrower shall also have the right, upon one
Business Day’s advance notice, to prepay the Advances in full and terminate this
Agreement, provided that (i) such prepayment shall be subject to the provisions
hereinabove set forth with respect to prepayment, (ii) Borrower must fully
prepay all Advances together with all other outstanding Obligations, and
(iii) Borrower shall remit a pro rata payment of the commitment fee specified in
§2.8 (b), calculated to the date of receipt by Bank of the full payment of the
Advances and other Obligations, and (iv) the written notice from Borrower must
specify that Borrower desires to terminate this Agreement and prepay in full the
Advances.

(b) In addition, Borrower may from time to time, upon three Business Days prior
written notice to Bank, permanently reduce the Facility Limit to an amount not
less than the aggregate principal amount of Advances outstanding at such time.
Any such reduction shall be in an amount not less than $100,000 or a higher
integral multiple of $100,000.

§2.8 Facility and Commitment Fees. (a) Borrower shall pay to Bank a
non-refundable facility fee in the amount of $15,000 on the Agreement Date.

(b) Within 5 Business Days of being invoiced therefor, Borrower shall pay to
Bank, with respect to each quarter of each Fiscal Year, a commitment fee equal
to 0.25 percent multiplied by the average daily amount by which the Facility
Limit exceeds the outstanding principal amount of Advances during that quarter.

§2.9 Payments and Computations. (a) Borrower shall make each payment hereunder
by 11:00 a.m. (Miami, Florida time) on the day when due, in lawful money of the
United States of America and immediately available funds without setoff or
deduction of any kind, to Bank at its address referred to in §8.9 (or another
address of which Bank gives Borrower notice pursuant to §8.9). Until notice to
the contrary from Bank, interest payments shall be automatically debited from a
demand account which Borrower shall maintain with Bank and in which Borrower
shall maintain sufficient balances to cover such payments.

(b) All computations of interest, commissions and fees hereunder shall be made
by Bank on the basis of a year of 360 days and the actual number of days
(including the first day but excluding the last day) elapsed in the period for
which such interest, commission or fee is payable. Payments received hereunder
shall be applied first against interest and any lawful charges accrued but
unpaid and the remainder, if any, against outstanding principal. If any interest
payment required to be made hereunder is not made within 10 days after its due
date, Borrower shall pay Bank on demand a late charge equal to 5.00 percent of
the amount of the payment. Each late charge is intended to compensate Bank for
administrative and other costs associated with not receiving a payment when due
and is neither a penalty nor interest. Each late charge may be assessed without
notice, shall be immediately due and payable and shall be in addition to all
other rights and remedies available to Bank.

(c) Whenever any payment to be made under this Agreement or any other Credit
Document shall be stated to be due on a day other than a Business Day, such
payment shall be made on the next succeeding Business Day, and such extension of
time shall in such case be reflected in the computation of interest, commissions
or fees, as the case may be.

(d) Borrower irrevocably authorizes Bank — if and to the extent any payment is
not made to Bank when due hereunder or under any other agreement relating to any
Advance and any applicable grace period has expired — to charge from time to
time against a demand account in Borrower’s name (which Borrower hereby agrees
to maintain with Bank) any amount so due even if doing so creates an overdraft.
Any overdraft so created shall (to the extent permitted by Applicable Law) bear
interest until paid in full at the Default Rate and shall be due and payable,
together with any accrued interest, immediately after being created.

§2.10. Evidence of Indebtedness; Impaired Note. The Advances and Borrower’s
obligations to repay them, with interest in accordance with the terms of this
Agreement, shall be evidenced by this Agreement, the records of Bank, and the
Note. The records of Bank shall be prima facie evidence of the Advances and the
other indebtedness of Borrower under this Agreement, of accrued interest
thereon, of accrued fees, and of all payments made in respect of any thereof.
Upon Borrower’s receipt from Bank of (a) reasonably satisfactory evidence of the
loss, theft, destruction or mutilation of the Note (an “Impaired Note”) and (b)
(i) in the case of mutilation, such Impaired Note for cancellation or (ii) in
all other cases, indemnity reasonably satisfactory to Borrower and reimbursement
of Borrower’s reasonable out-of-pocket expenses incidental thereto, Borrower
shall make and deliver to Bank a new replacement Note of like tenor, date and
principal amount in lieu of the Impaired Note.

§3. CONDITIONS OF LENDING.

§3.1 Conditions Precedent to Initial Advance. The obligation of Bank to make the
initial Advance hereunder after the date hereof is subject to the condition
precedent that Bank shall have received, on or before the day such Advance is
made, the following, all in form and substance satisfactory to Bank:

(a) The Note, duly executed by Borrower.

(b) The Negative Pledge Agreement, duly executed by Borrower and each
Subsidiary:

(i) certified copies of Requests for Information or Copies, or equivalent
reports acceptable to Bank, listing all effective financing statements which
name Borrower (under its present name and any previous names) as debtor and
which are filed in one or more of jurisdictions reasonably specified by Bank,
together with copies of such other financing statements (none of which may cover
the any Covered Assets);

(ii) judgment, tax lien and litigation searches in all relevant jurisdictions
showing that there are no outstanding judgments or tax liens or pending lawsuits
against Borrower or any property of Borrower except as disclosed herein;

(c) A certified copy of the resolution of the board of directors of Borrower
approving and authorizing each Credit Document to which it is a party and of all
documents evidencing other necessary corporate action and Governmental
Approvals, if any, with respect to each such Credit Document.

(d) A certificate of the Secretary or an Assistant Secretary of Borrower
certifying the name and true signatures of its officers authorized to sign each
Credit Document to which it is a party and the other documents to be delivered
by it hereunder.

(e) Certificates of good standing issued by the Delaware and Florida Secretaries
of State with respect to Borrower; a copy of Borrower’s articles of
incorporation certified by each such Secretary of State; and a copy of
Borrower’s bylaws certified as true and complete by an Authorized
Representative.

(f) A favorable opinion of Stearns Weaver Miller Weissler Alhadeff & Sitterson,
P.A., counsel for Borrower, covering such matters as Bank may request.

(g) Either evidence that Florida documentary stamp tax in the amount of $2,450
has been paid with respect to the Note or whatever certificates and affidavits
Bank requires to establish that no such tax is or will be owing in connection
with the Note or other Credit Documents.

(h) Such other approvals, appraisals, opinions, consents and documents as Bank
may reasonably request.

§3.2 Conditions to Each Advance. The obligation of Bank to make each Advance to
be made by it, including the initial Advance, is subject to the fulfillment of
each of the following conditions to Bank’s satisfaction:

(a) each of the Representations and Warranties shall, in the determination of
Bank in its reasonable discretion, be true and correct in all material respects
at and as of the time of such Advance, with and without giving effect to such
Advance and to the application of the proceeds thereof, except those expressly
stated to be made as of a particular date which shall be true and correct in all
material respects as of such date;

(b) no Default or Event of Default shall have occurred and be continuing at the
time of such Advance, with or without giving effect to such Advance and to the
application of the proceeds thereof;

(c) receipt by Bank, within a reasonable time after Bank’s request, of such
materials as may have been requested pursuant to §6 as, when and to the extent
required to be delivered thereunder;

(d) such Advance will not contravene any Applicable Law;

(e) all legal matters incident to such Advance and the other transactions
contemplated by this Agreement shall be reasonably satisfactory to counsel for
Bank;

(f) no Federal tax liens or other Liens shall have been filed against any of the
Covered Assets;

(g) Borrower is Solvent and will be so after giving effect to such Advance; and

(h) no limitation set forth in §2 will be exceeded after such Advance is made.

Each Borrowing Notice shall constitute a Representation and Warranty by
Borrower, made as of the time of the making of the Advance requested by it, that
the conditions specified in clauses (b) through (d) have been fulfilled as of
such time, unless a notice to the contrary specifically captioned “Disclosure
Statement” is received by Bank from Borrower prior to 12:00 noon (Miami time),
on the Business Day preceding the date of the requested Advance. To the extent
that Bank agrees to make any Advance after receipt of a Disclosure Statement in
accordance with the preceding sentence, the Representations and Warranties
pursuant to the preceding sentence shall be deemed made as modified by the
contents of such statement and repeated at the time of the making of such
Advance as so modified.

§4. CERTAIN REPRESENTATIONS AND WARRANTIES OF BORROWER.

In order to induce Bank to enter into this Agreement and to make Advances,
Borrower represents and warrants to Bank as follows:

§4.1 Organization: Power; Qualification; Compliance. Borrower is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware, is duly authorized to transact business in the State of
Florida and wherever else it is required to be so authorized, has the corporate
power and authority to own its properties and to carry on its businesses as now
being and proposed to be hereafter conducted, and is duly qualified, in good
standing, and authorized to do business, in all jurisdictions in which the
character of its properties or the nature of its businesses requires such
qualification, good standing or authorization except where failure to so qualify
would not have a Material Adverse Effect. Borrower is conducting its business in
material compliance with all Applicable Law.

§4.2 Subsidiaries. As of the Agreement Date, Borrower has no Subsidiaries other
than as listed in Schedule 4.2.

§4.3 Ownership Interests. As of the date of this Agreement, Borrower owns no
equity investments in any Person other than the Novogyne Joint Venture and the
Subsidiaries.

§4.4 Novogyne Joint Venture. The Novogyne Joint Venture was duly formed pursuant
to the Novogyne Joint Venture Agreement and has not been dissolved.

§4.5 Solvency. Borrower is and will be Solvent after giving effect to the
transactions contemplated by the Credit Documents.

§4.6 Authorization and Compliance of Agreement and Note. Borrower has the
corporate power, and has taken all necessary corporate and other (including
stockholder, if necessary) action to authorize it to execute, deliver and
perform this Agreement and each of the other Credit Documents to which it is a
party in accordance with their respective terms, to incur its other obligations
under this Agreement and each of the other Credit Documents to which it is a
party and to borrow hereunder. Each of this Agreement and the other Credit
Documents delivered on the Agreement Date has been duly executed and delivered
by Borrower and is a legal, valid and binding obligation of Borrower,
enforceable against Borrower in accordance with its terms subject to the
applicable bankruptcy and insolvency laws and other laws affecting the
enforceability of creditors rights, generally. The execution, delivery and
performance of this Agreement and the other Credit Documents by Borrower in
accordance with their respective terms, and the incurring of obligations
thereunder by Borrower, do not and will not (a) require (i) any Governmental
Approval or (ii) any consent or approval of the stockholders of Borrower that
has not been obtained, unless, in any such case, the failure to obtain any such
Governmental Approval or other consent or approval would not result in a
Material Adverse Effect or adversely affect in any way the validity or
enforceability of any Credit Document , (b) violate or conflict with, result in
a breach of, or constitute a default under, (i) any Contract to which Borrower
is a party or by which its or any of its properties may be bound, (ii) any
Applicable Law, unless in any such case the violation would not have a Material
Adverse Effect or adversely affect in any way the validity or enforceability of
any Credit Document or (iii) Borrower’s articles of incorporation or bylaws, or
(c) result in or require the creation of any Lien upon any assets of Borrower.

§4.7 Litigation. Except as set forth on Schedule 4.7, as of the Agreement Date
there are not, in any court or before any arbitrator of any kind or before or by
any governmental or non-governmental body, any actions, suits or proceedings,
pending (or to the knowledge of Borrower overtly threatened in writing), against
or in any other way relating to or affecting (a) Borrower or the Novogyne Joint
Venture or the business or any property of Borrower or the Novogyne Joint
Venture, except actions, suits or proceedings that, if adversely determined,
would not, (i) singly result in liability more than $2,000,000.00 above the
amount of insurance coverage in effect with respect thereto or (ii) in the
aggregate for Borrower and the Novogyne Joint Venture result in liability more
than $5,000,000.00 above the amount of insurance coverage in effect with respect
thereto or (iii) singly or in the aggregate otherwise have a Material Adverse
Effect.

§4.8 No Material Adverse Change or Event. Between March 31, 2008 and the
Agreement Date, except as otherwise disclosed to Bank on Schedule 4.8 or in
Borrower’s most recently filed Forms 10-Q or 10-K, no change in the business,
assets, liabilities, financial condition or results of operations of Borrower or
the Novogyne Joint Venture has occurred, and no event has occurred or failed to
occur, which has had or constituted or would reasonably be expected to have or
constitute, either alone or in conjunction with all other such changes, events
and failures, a Material Adverse Effect. (In determining whether an adverse
change or effect has occurred, it is understood that such an adverse change or
effect may have occurred, and such an event may have occurred or failed to
occur, at any particular time notwithstanding the fact that at such time no
Default shall have occurred and be continuing.) Notwithstanding anything to the
contrary in this Agreement or the other Credit Documents, any future impairment
to the Borrower’s auction rate securities portfolio shall not constitute a
Material Adverse Event or Change.

§4.9 No Adverse Fact. No fact or circumstance is known to Borrower as of the
date hereof which Bank could not reasonably be expected to be aware of and
which, either alone or in conjunction with all other such facts and
circumstances, has had a Material Adverse Effect that has not been set forth or
referred to in a writing specifically captioned “Disclosure Statement” and
delivered to Bank prior to the date hereof. If a fact or circumstance disclosed
in such Disclosure Statement, or if an action, suit or proceeding disclosed in
Schedule 4.7, should in the future have or constitute a Material Adverse Effect
upon Borrower or any Subsidiary or upon this Agreement or any other Credit
Document, such Material Adverse Effect shall be a change or event subject to
§4.9 notwithstanding such disclosure.

§4.10 Title to Properties. Borrower has, as of the date of its most recent Forms
10-Q or 10-K, as the case may be, title to its properties reflected on its most
recent Form 10-Q or Form 10-K subject to no Liens or material adverse claims
except those noted therein.

§4.11 Patents, Trademarks, Etc. Borrower owns, or is licensed or otherwise has
the lawful right to use, all Intellectual Property used in or necessary for the
conduct of its business as currently in any material respect conducted. To
Borrower’s knowledge, the use of such Intellectual Property by Borrower does not
infringe on the rights of any Person.

§4.12 Margin Stock; Etc. The proceeds of the Advances will be used by Borrower
only for the purposes expressly authorized herein. None of such proceeds will be
used, directly or indirectly, for the purpose of purchasing or carrying any
margin stock or for the purpose of reducing or retiring any Debt which was
originally incurred to purchase or carry margin stock or for any other purpose
which might constitute any of the Advances a “purpose credit” within the meaning
of Regulation U. Neither Borrower nor any agent acting in its behalf has taken
or will take any action which might cause this Agreement or any of the documents
or instruments delivered pursuant hereto to violate any regulation of the Board
of Governors of the Federal Reserve Board or to violate the Securities Exchange
Act of 1934, as amended, or the Securities Act of 1933, as amended, or any state
securities laws, in each case as in effect on the date hereof.

§4.13 Investment Company. Borrower is not an “investment company,” or an
“affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company,” as such terms are defined in the Investment Company Act of
1940, as amended (15 U.S.C. §80a-1, et seq.). The application of the proceeds of
the Advances and repayment thereof by Borrower and the performance by Borrower
of the transactions contemplated by the Credit Documents will not violate any
provision of that statute, or any rule, regulation or order issued by the
Securities and Exchange Commission thereunder, in each case as in effect on the
date hereof.

§4.14 ERISA.

(a) Borrower and each ERISA Affiliate is in material compliance with all
applicable provisions of ERISA and the regulations and published interpretations
thereunder and in material compliance with all Foreign Benefit Laws with respect
to all Employee Benefit Plans except for any required amendments for which the
remedial amendment period as defined in Section 401(b) of the Code has not yet
expired and except for circumstances where the failure to comply could not
reasonably be expected to have a Material Adverse Effect. Each Employee Benefit
Plan that is intended to be qualified under Section 401(a) of the Code has been
determined to be exempt under Section 501(a) of the Code. No material liability
has been incurred by Borrower or any ERISA Affiliate which remains unsatisfied
for any taxes or penalties with respect to any Employee Benefit Plan or any
Multiemployer Plan;

(b) Neither Borrower nor any ERISA Affiliate has (i) engaged in a nonexempt
prohibited transaction described in Section 4975 of the Code or Section 406 of
ERISA affecting any of the Employee Benefit Plans or the trusts created
thereunder which could subject any such Employee Benefit Plan or trust to a
material tax or penalty on prohibited transactions imposed under Internal
Revenue Code Section 4975 or ERISA, (ii) incurred any material accumulated
funding deficiency with respect to any Employee Benefit Plan, whether or not
waived, or any other material liability to the PBGC which remains outstanding,
other than the payment of premiums (and there are no premium payments which are
due and unpaid which could reasonably be expected to have a Material Adverse
Effect), (iii) failed to make a required material contribution or payment to a
Multiemployer Plan, or (iv) failed to make a material required installment or
other required payment under Section 412 of the Code, Section 302 of ERISA or
the terms of such Employee Benefit Plan;

(c) No Termination Event has occurred or is reasonably expected to occur with
respect to any Pension Plan or Multiemployer Plan, and neither Borrower nor any
ERISA Affiliate has incurred any unpaid withdrawal liability with respect to any
Multiemployer Plan;

(d) The present value of all vested accrued benefits under each Employee Benefit
Plan which is subject to Title IV of ERISA, did not, as of the most recent
valuation date for each such plan, exceed the then current value of the assets
of such Employee Benefit Plan allocable to such benefits;

(e) Each Employee Benefit Plan maintained by Borrower or any ERISA Affiliate,
has been administered in accordance with its terms in all material respects and
is in compliance in all material respects with all applicable requirements of
ERISA and other Applicable Law, except for circumstances where the failure to
comply or accord could not reasonably be expected to have a Material Adverse
Effect;

(f) The making of the Advances will not involve any prohibited transaction under
ERISA which is not subject to a statutory or administrative exemption; and

(g) No material proceeding, claim, lawsuit and/or investigation exists or, to
the best knowledge of Borrower after due inquiry, is threatened concerning or
involving any Employee Benefit Plan.

§4.15 No Default. As of the date hereof, there exists no Default or Event of
Default.

§4.16 Hazardous Materials. To its knowledge, Borrower is in compliance with all
applicable Environmental Laws in all material respects. Neither Borrower nor, to
Borrower’s knowledge, the Novogyne Joint Venture has been notified in writing of
any action, suit, proceeding or investigation which, and Borrower is not aware
of any facts which, (a) calls into question, or could reasonably be expected to
call into question, compliance by Borrower or, to Borrower’s knowledge, the
Novogyne Joint Venture with any Environmental Laws, (b) seeks to suspend, revoke
or terminate any license, permit or approval necessary for the generation,
handling, storage, treatment or disposal of any Hazardous Material, or (c) seeks
to cause any property of Borrower to be subject to any restrictions on
ownership, use, occupancy or transferability under any Environmental Law to
which Borrower is not currently subject, which in the case of any matter
described in items (a), (b) or (c) above would result in a Material Adverse
Effect.

§4.17 Employment Matters. (a) Except as set forth in Schedule 4.17, none of the
employees of Borrower is subject to any collective bargaining agreement and
there are no strikes, work stoppages, election or decertification petitions or
proceedings, unfair labor charges, equal opportunity proceedings, or other
material labor/employee related controversies or proceedings pending or, to the
best knowledge of Borrower, overtly threatened in writing against Borrower or
between Borrower and any of its employees, other than those which would not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect; and

(b) Except as set forth in Schedule 4.17 or to the extent a failure to maintain
compliance would not have a Material Adverse Effect, Borrower is in compliance
in all respects with all Applicable Law pertaining to labor or employment
matters, including without limitation those pertaining to wages, hours,
occupational safety and taxation and there is neither pending nor to Borrower’s
knowledge overtly threatened in writing any litigation, administrative
proceeding nor, to the knowledge of Borrower, any investigation, in respect of
such matters which, if decided adversely, would individually or in the aggregate
have a Material Adverse Effect.

§4.18 RICO. To Borrower’s knowledge, Borrower is not engaged in nor has engaged
in any course of conduct that would subject any of its properties to any Lien,
seizure or other forfeiture under any criminal law, racketeer influenced and
corrupt organizations law (civil or criminal) or other similar laws.

§5. CERTAIN GENERAL COVENANTS.

Until the Agreement Termination Date, unless Bank shall otherwise consent in
writing, Borrower shall:

§5.1 Preservation of Existence and Properties, Scope of Business, Compliance
with Law, Payment of Taxes and Claims. (a) Preserve and maintain its corporate
existence and all of its other franchises, licenses, rights and privileges,
(b) preserve, protect and obtain all Intellectual Property, and preserve and
maintain in good repair, working order and condition all other properties,
required for the conduct of its business as presently conducted, all in
accordance with customary and prudent business practices, (c) not engage in any
business materially different from the business it is currently engaged in or a
business that is reasonably related thereto, (d) comply with all Applicable Laws
(including all Environmental Laws and all racketeer influenced and corrupt
organizations law), (e) pay or discharge when due all Taxes owing by it or
imposed upon its property (for the purposes of this clause, such Taxes shall be
deemed to be due on the date after which they become delinquent), and all
liabilities which might become a Lien on any of its properties, (f) take all
action and obtain all Governmental Approvals required so that its obligations
under the Credit Documents will at all times be valid and binding and
enforceable in accordance with their respective terms, and (g) obtain and
maintain all licenses, permits and approvals of Governmental Authorities and as
are required for the conduct of its business as presently conducted, except
where failure to do any of the foregoing would not have a Material Adverse
Effect.

§5.2 Insurance. Maintain insurance with responsible insurance companies against
such risks and in such amounts as is customarily maintained by similar
businesses and as may be required by Applicable Law.

§5.3 Use of Proceeds. Use each Advance only for general corporate purposes
(including working capital and capital expenditures) and refrain from using
proceeds of any Advance to purchase or carry, or to reduce or retire or
refinance any credit incurred to purchase or carry, any margin stock (within the
meaning of Regulation U) or to extend credit to others for the purpose of
purchasing or carrying any margin stock (if requested by Bank, Borrower shall
furnish to Bank statements in conformity with the requirements of Federal
Reserve Form U-1 referred to in Regulation U).

§5.4 Merger and Consolidation. (a) Not consolidate with or merge into any other
Person, or (b) permit any other Person to merge into it, or (c) liquidate,
wind-up or dissolve or sell, transfer or lease or otherwise dispose of all or a
substantial part of its assets; provided, however, (i) any Subsidiary may merge,
sell, transfer, lease or otherwise dispose of, all or substantially all of its
assets into or consolidate with Borrower or any Subsidiary wholly owned by
Borrower, (ii) any Subsidiary may liquidate, windup or dissolve so long as all
of its assets (subject to its liabilities) are transferred to Borrower or to
another Subsidiary, and (iii) any other Person may merge into or consolidate
with Borrower or any Subsidiary wholly owned by Borrower and any Subsidiary may
merge into or consolidate with any other Person in order to consummate an
Acquisition permitted by §5.5, provided further, that any resulting or surviving
entity shall execute and deliver such agreements and other documents and take
such other action as Bank may reasonably require to evidence or confirm its
express assumption of the obligations and liabilities (if any) of its
predecessor entities under the Credit Documents.

§5.5 Acquisitions. Not enter into any Contract, binding commitment or other
binding arrangement providing for any Acquisition, or solicit the tender of
securities or proxies in respect thereof in order to effect any Acquisition,
unless (a) the Person to be (or whose assets are to be) acquired does not oppose
such Acquisition and the line or lines of business of the Person to be acquired
are substantially the same as Borrower or any of its Subsidiaries, (b) Borrower
is the acquiring and surviving entity, (c) an Authorized Representative shall
have furnished Bank with a certificate to the effect that no Default or Event of
Default shall have occurred and be continuing either immediately prior to or
immediately after giving effect to such Acquisition and Borrower shall have
furnished to Bank (i) pro forma historical financial statements as of the end of
the most recently completed fiscal period of Borrower (whether quarterly or year
end) giving effect to such Acquisition and assuming that any Debt incurred to
effect such Acquisition shall be deemed to have been outstanding during the
four-quarter period preceding such Acquisition and to have borne a rate of
interest during such period equal to that rate in existence at the date of
determination and (ii) a certificate in form and substance satisfactory to Bank
prepared on a historical pro forma basis giving effect to such Acquisition as of
the most recent fiscal quarter of Borrower then ended, which certificate shall
demonstrate that no Default or Event of Default would exist immediately after
giving effect thereof, and (d) the Person acquired shall be a Subsidiary, or be
merged into or with Borrower or one of its Subsidiaries, immediately upon
consummation of the Acquisition (or if assets are being acquired, the acquiror
shall be Borrower or a Subsidiary).

§5.6 Transactions with Affiliates. After the date hereof, not enter into any
transaction, including without limitation the purchase, sale, lease or exchange
of property, real or personal, or the rendering of any service, with any
Affiliate, except (a) that such Persons may render services to Borrower or its
Subsidiaries for compensation at the same rates generally paid by Persons
engaged in the same or similar businesses for the same or similar services or as
may otherwise be approved by a majority vote of Borrower’s Board of Directors,
(b) that Borrower or any Subsidiary may render services to such Persons for
compensation at the same rates generally charged by Borrower or such Subsidiary
and (c) in either case in the ordinary course of business and pursuant to the
reasonable requirements of Borrower’s (or any Subsidiary’s) business consistent
with past practice of Borrower and its Subsidiaries and upon fair and reasonable
terms no less favorable to Borrower (or any Subsidiary) than would be obtained
in a comparable arm’s-length transaction with a Person not an Affiliate.
Notwithstanding anything to the contrary contained herein, any transaction or
agreement with an Affiliate in connection with such Affiliate’s employment or
compensation (including salary, bonus, stock options, severance arrangements,
consulting arrangements and other benefits) payable or provided by Borrower
which is approved by Borrower’s Board of Directors comprised of at least a
majority of independent Directors shall be deemed to have satisfied the
requirements of items (a), (b) and (c), above.

§5.7 Compliance with ERISA. With respect to any Pension Plan, Employee Benefit
Plan or Multiemployer Plan, not:

(a) permit the occurrence of any Termination Event which would result in a
material liability on the part of Borrower or any ERISA Affiliate to the PBGC;
or

(b) permit the present value of all benefit liabilities under all Pension Plans
to exceed the current value of the assets of such Pension Plans allocable to
such benefit liabilities; or

(c) permit any material accumulated funding deficiency (as defined in
Section 302 of ERISA and Section 412 of the Code) with respect to any Pension
Plan, whether or not waived; or

(d) fail to make any contribution or payment to any Multiemployer Plan which
Borrower or any ERISA Affiliate may be required to make under any agreement
relating to such Multiemployer Plan, or any law pertaining thereto; or

(e) engage, or permit Borrower or any ERISA Affiliate to engage, in any
prohibited transaction under Section 406 or ERISA or Sections 4975 of the Code
for which a civil penalty pursuant to Section 502(i) of ERISA or a tax pursuant
to Section 4975 of the Code may be imposed and which would reasonably be
expected to result in a Material Adverse Effect; or

(f) permit the establishment of any Employee Benefit Plan providing
post-retirement welfare benefits or establish or amend any Employee Benefit Plan
which establishment or amendment could result in liability to Borrower or any
ERISA Affiliate or increase the obligation of Borrower or any ERISA Affiliate to
a Multiemployer Plan where such establishment or amendment would reasonably be
expected to result in a Material Adverse Effect; or

(g) fail, or permit any ERISA Affiliate to fail, to establish, maintain and
operate each Employee Benefit Plan in compliance in all material respects with
the provisions of ERISA, the Code and all other Applicable Law and
interpretations thereof.

§5.8 Fiscal Year. Not change its Fiscal Year.

§5.9 Dissolution, etc. Not wind up, liquidate or dissolve (voluntarily or
involuntarily) or commence or suffer any proceedings seeking any such winding
up, liquidation or dissolution.

§5.10 Limitations of Sales and Leasebacks. Not enter into any arrangement with
any Person providing for the leasing by Borrower or any Subsidiary of real or
personal property, whether now owned or hereafter acquired in a related
transaction or series of related transactions, which has been or is to be sold
or transferred by Borrower or any Subsidiary to such Person or to any other
Person to whom funds have been or are to be advanced by such Person on the
security of such property or rental obligations of Borrower or any Subsidiary.

§5.11 Change in Control. Not cause or permit to exist or occur any Change of
Control.

§5.12 Negative Pledge Clauses. Not enter into or cause, suffer or permit to
exist any agreement with any Person other than Bank pursuant to this Agreement
or any other Credit Documents which prohibits or limits the ability of Borrower
or any Subsidiary to create, incur, assume or suffer to exist any Lien upon any
of its property.

§5.13 Intellectual Property. Not sell, assign, encumber or otherwise dispose of
any of its Intellectual Property, except for the licensing of Intellectual
Property in the ordinary course of business and sales, assignments or other
dispositions of Intellectual Property no longer used or useful in Borrower’s
business, if doing so would have a Material Adverse Effect.

§5.14 Amendment of Novogyne Joint Venture. Not agree to terminate the Novogyne
Joint Venture or materially amend the Novogyne Joint Venture Agreement, if so
amending would have a Material Adverse Effect.

§5.15 Covenants Extending to the Novogyne Joint Venture. Vote whenever possible
to cause the Novogyne Joint Venture to do with respect to itself, its business
and assets, each of the things required of Borrower in §§5.1 through 5.3
inclusive and not vote to permit it to do any of the things prohibited of
Borrower in §§5.4 through 5.14 inclusive.

§5.16 Operating Account. Maintain its primary operating account with Bank.

§5.17 Parties to Negative Pledge Agreement. Ensure that at all times all
Subsidiaries are parties to the Negative Pledge Agreement.

§6.  INFORMATION.

§6.1  Financial Statements and Information to be Furnished. Until the Agreement
Termination Date, Borrower shall deliver to Bank:

(a) SEC Materials; Management Letters. Borrower shall ensure that (i) all Form
10-Qs, 10-Ks and other regular or special reports or effective registration
statements which Borrower shall file with the Securities and Exchange Commission
(or any successor thereto) or any securities exchange, and (ii) any proxy
statement distributed by Borrower or any Subsidiary to its shareholders,
bondholders or the financial community in general, are publicly available for
review by Bank on the Securities and Exchange Commission’s website. Promptly
upon same becoming available to Borrower, Borrower shall ensure that copies of
any management letters submitted to Borrower by independent accountants in
connection with the annual audit of Borrower shall be delivered to Bank.

(b) Additional Materials.

(i) Promptly upon the sending thereof, copies of all notices, reports and other
communications from Borrower to any of its shareholders or securities holders
generally;

(ii) Promptly upon Borrower’s becoming aware thereof, notice of each federal
statutory Lien, tax or other state or local government Lien or other Lien filed
against the property of Borrower or the Novogyne Joint Venture;

(iii) From time to time and within a reasonable time after Bank’s request, such
data, certificates, reports, statements, documents or further information
regarding this Agreement, any other Credit Document, any Advance, any Collateral
or any other transaction contemplated hereby, or the business, assets,
liabilities, financial condition, results of operations or business prospects of
Borrower or, to the extent available to Borrower using its best efforts to
obtain same in any case in which it is legally entitled to do so, the Novogyne
Joint Venture, as Bank may reasonably request, in each case in form and
substance, with a degree of detail, and certified in a manner, reasonably
satisfactory to Bank.

(c) Notice of Defaults, Litigation and other Matters. Promptly after any
Authorized Representative of Borrower obtains knowledge thereof, notice of:
(i) any Default; (ii) the commencement of any action, suit or proceeding or
investigation in any court or before any arbitrator of any kind or by or before
any Governmental Authority or non-governmental body against or in any other way
relating adversely to or materially adversely affecting (A) Borrower, the
Novogyne Joint Venture or any of their respective businesses or properties,
that, if adversely determined, (1) singly would result in liability more than
$2,000,000.00 in excess of insurance coverage or (2) in the aggregate for
Borrower and the Novogyne Joint Venture would result in liability more than
$5,000,000.00 in excess of insurance coverage, or (3) otherwise would, singly or
in the aggregate, have a Material Adverse Effect, or (B) in any material way
this Agreement or the other Credit Documents or any transaction contemplated
hereby or thereby; (iii) any amendment of the articles of incorporation or
bylaws of Borrower or of the Novogyne Joint Venture Agreement; and (iv) any
significant material adverse development in any lawsuits described in
Schedule 4.7.

§6.2 Accuracy of Financial Statements and Information.

(a) Historical Information. Borrower hereby represents and warrants to Bank that
all Information furnished to Bank in writing by or at the direction of Borrower
or, to Borrower’s knowledge, the Novogyne Joint Venture prior to the Agreement
Date in connection with or pursuant to this Agreement and the relationship
established hereunder, at the time it was so furnished, but in the case of
Information dated as of a prior date, as of such date, (i) in the case of any
such prepared in the ordinary course of business, was complete and correct in
all material respects in the light of the purpose prepared, and, in the case of
any such the preparation of which was requested by Bank, was complete and
correct in all material respects to the extent necessary to give Bank true and
accurate knowledge of the subject matter thereof, (ii) did not contain any
untrue statement of a material fact, and (iii) did not omit to state a material
fact necessary in order to make the statements contained therein not misleading
in the light of the circumstances under which they were made; provided, however,
Borrower represents and warrants that all plans, projections and forecasts of
future events or future financial results were prepared to the best of
Borrower’s knowledge, but does not represent or warrant the achievement of the
future results or the occurrence of the future events.

(b) Future Information. All Information furnished to Bank in writing by or at
the direction of Borrower or, to Borrower’s knowledge, the Novogyne Joint
Venture, on and after the Agreement Date in connection with or pursuant to this
Agreement or in connection with or pursuant to any amendment or modification of,
or waiver under, this Agreement, shall, at the time it is so furnished, but in
the case of Information dated as of a prior date, as of such date, (i) in the
case of any such prepared in the ordinary course of business, be complete and
correct in all material respects in the light of the purpose prepared, and, in
the case of any such required by the terms of this Agreement or the preparation
of which was requested by Bank, be complete and correct in all material respects
to the extent necessary to give Bank true and accurate knowledge of the subject
matter thereof, (ii) not contain any untrue statement of a material fact, and
(iii) not omit to state a material fact necessary in order to make the
statements contained therein not misleading, and the furnishing of them to Bank
shall constitute a Representation and Warranty by Borrower made on the date they
are furnished to Bank to the effect specified in clauses (a), (b) and (c);
provided, however, Borrower represents and warrants that all plans, projections
and forecasts of future events or future financial results were prepared to the
best of Borrower’s knowledge, but does not represent or warrant the achievement
of the future results or the occurrence of the future events.

§6.3 Additional Agreements Relating to Disclosure. From the Agreement Date until
the Agreement Termination Date, Borrower shall:

(a) Accounting Methods and Financial Records. Maintain a system of accounting,
and keep such books, records and accounts (which shall be true and complete), as
may be required or necessary to permit (i) the preparation of financial
statements required to be delivered pursuant hereto and (ii) the determination
of Borrower’s compliance with the terms of this Agreement and the other Credit
Documents.

(b) Visits and Inspections. Permit (and use its best efforts to cause the
Novogyne Joint Venture to permit to the extent it is legally entitled to require
the Novogyne Joint Venture to do so) representatives (whether or not officers or
employees) of Bank, from time to time during normal business hours, and as often
as may be reasonably requested, to (i) visit and, upon reasonable prior notice,
inspect any properties of Borrower, (ii) inspect and make extracts from the
books and records (including but not limited to management letters prepared by
Borrower’s independent accountants) and customer lists of Borrower, and
(iii) discuss with principal officers of Borrower and the independent
accountants of each the businesses, assets, liabilities, financial conditions,
results of operations and business prospects of Borrower and the Novogyne Joint
Venture.

§ 7. DEFAULT.

§7.1 Events of Default. Each of the following shall constitute an Event of
Default, whatever the reason for such event and whether it is voluntary or
involuntary, or within or without the control of Borrower, or is effected by
operation of law or pursuant to any judgment or order of any court or any order,
rule or regulation of any Governmental Authority or quasi-governmental body:

(a) Borrower shall fail to pay (i) any amount required to reduce the total
Advances to the Facility Limit within five days following written demand
therefor from Bank to Borrower or (ii), except as provided in clause (i), any
amount in respect of principal of or interest on an Advance when and as due
(whether at maturity, by reason of notice of prepayment, acceleration or
otherwise) in accordance with the terms of this Agreement and the Note; or
Borrower shall fail to pay within five days following written demand therefor
from Bank to Borrower any amount owing under this Agreement or any other Credit
Document in respect of fees, commissions or other charges (other than interest
on Advances) when and as due (whether as stated, by reason of notice of
prepayment or acceleration or otherwise) in accordance with the terms of this
Agreement or such other Credit Document; or

(b) Any Representation and Warranty shall at any time prove to have been
incorrect or misleading in any material respect when made; or

(c) Borrower shall default in the performance or observance of any term,
covenant, condition or agreement contained in this Agreement (other than a
default described in §7.1(a)) and, if the default is of a term, covenant,
condition or agreement other than one contained in §5, such default shall remain
uncured for a period of 20 days after notice thereof to Borrower from Bank; or

(d) Borrower shall fail to pay, in accordance with its terms and when due and
payable, after giving effect to any notice, cure or grace periods, the principal
of or interest on any Debt in an aggregate principal amount in excess of
$500,000 (other than the Obligations), or the maturity of any such Debt, in
whole or in part, shall have been accelerated, or any such Debt, in whole or in
part, shall have been required to be prepaid prior to the stated maturity
thereof, in accordance with the provisions of any Contract evidencing, providing
for the creation of or concerning such Debt or, if any event shall have occurred
and be continuing that would permit any holder or holders of such Debt, any
trustee or agent acting on behalf of such holder or holders or any other Person
so to accelerate such maturity or require any such prepayment and such holder or
holders shall have accelerated such Debt or required such prepayment; or

(e) (i) Borrower or the Novogyne Joint Venture shall (A) commence a voluntary
case under the Federal bankruptcy laws (as now or hereafter in effect) or under
any other bankruptcy or insolvency law of any jurisdiction , (B) file a petition
seeking to take advantage of any other laws, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, winding up or composition or adjustment
of debts, (C) consent to, or fail to contest in a timely and appropriate manner,
any petition filed against it in an involuntary case under such bankruptcy laws
or other laws, (D) apply for, or consent to, or fail to contest in a timely and
appropriate manner, the appointment of, or the taking of possession by, a
receiver, custodian, trustee or liquidator of itself or of a substantial part of
its assets, domestic or foreign, (E) admit in writing its inability to pay, or
generally not be paying, its debts (other than those that are the subject of
bona fide disputes) as they become due, (F) make a general assignment for the
benefit of creditors, or (G) take any corporate action for the purpose of
effecting any of the foregoing; or

(ii) A case or other proceeding shall be commenced against Borrower or the
Novogyne Joint Venture in any court of competent jurisdiction seeking (A) relief
under the Federal bankruptcy laws (as now or hereafter in effect) or under any
other laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding up or adjustment of debts, or (B) the appointment of a
trustee, receiver, custodian, liquidator or the like of Borrower or the Novogyne
Joint Venture of all or any substantial part of the assets, domestic or foreign,
of Borrower or the Novogyne Joint Venture or, and, in each case, such case or
proceeding shall continue undismissed or unstayed for a period of 60 days, or an
order granting the relief requested in such case or proceeding against Borrower
or the Novogyne Joint Venture (including, but not limited to, an order for
relief under such Federal bankruptcy laws) shall be entered; or

(f) (i) A judgment or order for the payment of money in an amount that
(A) individually, exceeds by $2,000,000.00 the amount of insurance coverage
applicable thereto or (B) when aggregated with all other unpaid judgments
outstanding against Borrower, exceeds by $5,000,000.00, the amount of insurance
coverage applicable thereto shall be entered against Borrower or the Novogyne
Joint Venture by any court and (ii) either (A) such judgment or order shall
continue undischarged and/or unbonded or unstayed for a period of 60 days or
(B) enforcement proceedings shall have been commenced upon such judgment or
order; or

(g) Any material provision of any Credit Document, or any portion of any
obligation for the payment of money under any Credit Document, shall fail or
cease to be in full force and effect, or Borrower shall make any written
statement or bring any action challenging the enforceability or binding effect
of any of the Credit Documents; or

(h) The dissolution of Borrower or the Novogyne Joint Venture shall occur; or

(i) Any Change of Control shall occur; or

(j) Borrower, any Subsidiary or the Novogyne Joint Venture shall engage in any
significant conduct or activity that constitutes a felony (or the equivalent
thereof under Applicable Law); or

(k) All or a substantial part of the property of Borrower shall be nationalized,
expropriated, seized or otherwise appropriated, or custody or control of such
property or of Borrower shall be assumed by any Governmental Authority or any
court of competent jurisdiction at the instance of any Governmental Authority
and the same has or is reasonably likely to have a Material Adverse Effect,
unless the same is being contested in good faith by proper proceedings
diligently pursued and a stay of enforcement is in effect; or

(l) Borrower shall breach any of the material terms or conditions of any
agreement under which any Rate Hedging Obligation is created and such breach
continues beyond any applicable grace period, or any action is taken by Borrower
to discontinue (except with the consent of Bank if it is a counterparty to such
agreement) or assert the invalidity or unenforceability of any such agreement or
Rate Hedging Obligation.

§7.2 Remedies. (a) If and at any time after a Default occurs, Bank’s obligation
to make Advances hereunder shall, at Bank’s sole option, be suspended; provided,
however, if Borrower cures such event or condition to Bank’s satisfaction prior
to its becoming an Event of Default, such obligation shall be reinstated. Upon
the occurrence of an Event of Default, Bank’s obligation to make Advances
hereunder shall, at Bank’s option, terminate.

(b) If and at any time after an Event of Default occurs, Bank may, at its sole
option, declare the principal of all outstanding Advances, all interest thereon
and all other Obligations to be forthwith due and payable, whereupon all such
principal, interest and other Obligations shall become and be forthwith due and
payable, without presentment, demand, protest, notice of nonpayment or other
notice of any kind, all of which are hereby expressly waived by Borrower;
provided, however that upon the occurrence of an Event of Default described in
§7.1(e), the principal of all outstanding Advances, all interest thereon and all
other Obligations shall automatically become and be immediately due and payable
in full.

§7.3 No Waiver; Remedies Cumulative. No failure on the part of Bank to exercise,
and no delay in exercising, any right under any Credit Document shall operate as
a waiver thereof; nor shall any single or partial exercise of any right under
any Credit Document preclude any other or further exercise thereof or the
exercise of any other right. The remedies provided in the Credit Documents are
cumulative and not exclusive of any remedies provided by Applicable Law or the
other Credit Documents.

§8. MISCELLANEOUS.

§8.l Amendments, Etc. No amendment or waiver of any provision of this Agreement
or other Credit Document, nor consent to any departure by Borrower therefrom,
shall in any event be effective unless the amendment or waiver is in writing and
signed by Bank and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.

§8.2 Costs, Expenses and Certain Taxes. Borrower shall pay (or, if already paid
by Bank, shall reimburse Bank for) on demand all reasonable costs and expenses
in connection with the negotiation, preparation, execution, delivery, filing,
recording and administration of the Credit Documents and any other documents to
be delivered under the Credit Documents (including, without limitation, the
reasonable fees and out-of-pocket expenses of counsel for Bank with respect
thereto) and all costs and expenses (including reasonable counsel fees and
expenses, including those incurred at the appellate level) in connection with
any action by Bank to enforce any of the Credit Documents that results in a
judgment or injunction in Bank’s favor or in connection with any bankruptcy
proceeding involving Borrower or a Subsidiary. In addition, Borrower shall pay
on demand any and all documentary stamp, intangible and other taxes, fees,
surcharges and other amounts payable or determined to be payable to any
government or governmental subdivision, agency, agent, officer or
instrumentality in connection with any of the Credit Documents, including the
execution, delivery, filing or recording thereof, any other documents to be
delivered thereunder or any Advances, and agrees to hold Bank harmless from and
against any and all liabilities (including any interest and penalties) with
respect to or resulting from any delay in paying or omission to pay such taxes,
fees, surcharges and other amounts. Borrower hereby authorizes Bank to deduct
from the proceeds of any Advance disbursed the amount of any costs and expenses
then owing pursuant to this §8.2 and to deduct any such amount from any account
of Borrower with Bank.

§8.3 Certain Collateral. As security for all Obligations, Borrower hereby grants
Bank a continuing lien on and security interest in all deposit accounts (whether
now existing or hereafter established) of Borrower with Bank or any affiliate
thereof and all other property of Borrower that is now or hereafter owed by or
in the possession or control of any branch or affiliate of Bank. At any time
after an Event of Default, Bank may set off and apply any such deposit accounts
against any and all obligations of Borrower under the Credit Documents,
irrespective of whether or not Bank shall have made demand under any Credit
Document and although such obligations may be unmatured. Bank shall endeavor to
promptly notify Borrower after any such setoff has been made but shall not be
liable to Borrower for failing to do so.

§8.4 No Joint Venture. Nothing contained in any Credit Document shall be deemed
or construed by the parties hereto or by any third person to create the
relationship of principal and agent or of partnership or joint venture or of any
association between Bank and Borrower other than the relationship of creditor
and debtor.

§8.5 Survival. All covenants, agreements and Representations and Warranties made
by Borrower in this Agreement shall, notwithstanding any investigation by Bank,
be deemed material and have been relied upon by Bank and shall survive the
execution and delivery to Bank of this Agreement.

§8.6 Further Assurances; Power of Attorney. Borrower shall, upon the reasonable
request of Bank, execute and deliver such further documents and do such further
acts as Bank may reasonably request in order to fully effectuate the purposes of
any Credit Document. In addition, without limiting the generality of the
foregoing, Borrower shall promptly do whatever Bank requests to cure any error
(including any omission) in any of the Credit Documents.

§8.7 Sovereign Immunity; Government Interference. To the extent that Borrower
has or hereafter may acquire any immunity from jurisdiction of any court or from
any legal process (whether through service or notice, attachment in aid of
execution, attachment prior to judgment, execution or otherwise) with respect to
itself or its property, Borrower hereby irrevocably waives such immunity in
respect of its obligations hereunder or any other Credit Documents. In addition,
Borrower hereby irrevocably waives, as a defense to any action arising out of or
relating hereto, the interference of any administrative or governmental
authority of the jurisdiction(s) in which Borrower is domiciled or the
impossibility of performance resulting from any law or regulation, or from any
change in the law or regulations, of such jurisdiction(s).

§8.8 Assignment. This Agreement may not be assigned by Borrower without Bank’s
prior written consent and any such assignment or attempted assignment without
such prior written consent shall be null and void. Bank, with Borrower’s consent
(which shall not be unreasonably withheld or delayed and shall be deemed given
if not reasonably denied within 10 Business Days after Bank’s request therefor)
if the assignee is not affiliated with Bank (but otherwise with no need for such
consent), may assign to any commercial financial institution in whole or in
part, this Agreement, any other Credit Document and any Advances and, in
connection therewith, may make whatever disclosures regarding Borrower, any
Subsidiary, the Novogyne Joint Venture or any Covered Assets it considers
desirable, provided that any such proposed assignee shall agree to preserve the
confidentiality of such information pursuant to a written agreement reasonably
acceptable to Borrower or standard in the industry. No consent by Borrower to
such an assignment by Bank shall be required after an Event of Default occurs,
and no such consent by Borrower shall be required for Bank’s sale of a
participating interest in Credit Documents or Advances (such that Borrower
continues to deal only with Bank). This Agreement shall be binding upon Bank’s
and Borrower’s respective successors and assigns and shall inure to the benefit
of Bank’s and Borrower’s respective successors and assigns. With respect to
Borrower’s successors and assigns, such successors and assigns shall include any
receiver, trustee or debtor-in-possession of or for Borrower.

§8.9 Notices. All notices, requests, approvals, consents and other
communications provided for hereunder shall be in writing and mailed, telefaxed
or hand-delivered, if to Borrower, at its address at 11960 S.W. 144th Street,
Miami, Florida 33186, Attention: Chief Financial Officer, Telefax No.
(305) 232-1836, with a copy to Borrower’s in-house General Counsel, at the same
address and with Telefax No. (305) 232-1836; and if, to Bank, at its address at
777 Brickell Avenue, 4th Floor, Miami, Florida 33131, Attention: Middle Market,
Vice President, Telefax No. (305) 579-7133; or, as to each party, at such other
address as shall be designated by such party in a written notice to the other
party. All such communications shall, when telefaxed or hand-delivered, be
effective when received and, when mailed, be effective when deposited in the
mails postage prepaid, addressed as aforesaid except that mailed notices to Bank
shall not be effective unless and until received by Bank.

§8.10 Taxes. All payments provided for herein or in any other Credit Documents
shall be made free and clear of any deductions for any present or future Taxes.
If any Taxes are imposed or required to be withheld from any payment, Borrower
shall (a) increase the amount of such payment so that Bank will receive a net
amount (after deduction of all Taxes) equal to the amount due hereunder and
(b) promptly pay all Taxes to the appropriate taxing authority for the account
of Bank and, as promptly as possible thereafter, send Bank an original receipt
showing payment thereof, together with such additional documentary evidence as
Bank may from time to time reasonably require. Borrower shall indemnify Bank
from and against any and all Taxes (irrespective of when imposed) and any
related interest and penalties that may become payable by Bank as a consequence
of Borrower’s failure to perform any of its obligations under the preceding
sentence.

§8.11 Currency. Any obligation of Borrower under this Agreement or the Note to
make payments in United States Dollars shall not be discharged or satisfied by
any tender or recovery, whether pursuant to any judgment or otherwise, expressed
in or converted into any other currency except to the extent that such tender or
recovery results in the effective receipt by Bank of the full amount of United
States Dollars payable to it, and Borrower shall indemnify Bank (and Bank shall
have an additional legal claim against Borrower) for any difference between such
full amount and the amount effectively received by Bank pursuant to any such
tender or recovery. In the absence of manifest error, Bank’s determination of
amounts effectively received by it shall be conclusive.

§8.12 Usury Savings Clause. Should any interest or other charges payable
hereunder result in the computation or earning of interest in excess of the
maximum rate or amount of interest permitted by Applicable Law, such excess
interest and charges shall be (and the same hereby are) waived by Bank, and the
amount of such excess paid shall be automatically credited against, and be
deemed to have been payments in reduction of, the principal then due hereunder,
and any portion of such excess paid which exceeds the principal then due
hereunder shall be paid by Bank to Borrower.

§8.13 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida, U.S.A., without regard to any
conflicts-of-law rule or principle that would give effect to the law of another
jurisdiction.

§8.14 Jurisdiction. The parties hereto hereby irrevocably agree that any action
or proceeding relating to any Credit Document that is brought by either party
may be tried by the courts of the State of Florida sitting in or for Miami-Dade
County, Florida, U.S.A. or the United States district courts sitting there in or
for such county. The parties hereto hereby irrevocably submit, in any such
action or proceeding, to the non-exclusive jurisdiction of each such court and
irrevocably waive the defense of an inconvenient forum with respect to any such
action or proceeding.

§8.15 Illegality. Bank shall have no obligation to make any Advance if its doing
so would or might violate any Applicable Law.

§8.16 Approvals and Consents. Bank may grant or deny any approval or consent
contemplated hereby in its sole and absolute discretion, except as otherwise
provided herein.

§8.17 No Representations Regarding Renewal, Etc. Borrower acknowledges that Bank
has not agreed with or represented to Borrower that the facility created hereby
will be renewed or extended past the Commitment Termination Date or that any
Advances will be made after the Commitment Termination Date.

§8.18 No Third-Party Reliance. This Agreement is solely for the benefit of Bank
and Borrower and may not be relied on by any third party.

§8.19 Indemnification; Limitation of Liability. Borrower shall indemnify and
hold harmless Bank and each of its affiliates and their respective officers,
directors, employees, agents and advisors (each, an “Indemnified Party”) from
and against any and all claims, damages, losses, liabilities, costs and expenses
(including without limitation reasonable attorneys’ fees) that may be incurred
by or asserted or awarded against any Indemnified Party, in each case arising
out of or in connection with or by reason of (including without limitation in
connection with any investigation, litigation, or proceeding or preparation of
defense in connection therewith) the Credit Documents, any of the transactions
contemplated herein or the actual or proposed use of the proceeds of any Advance
or the manufacture, storage, transportation, release or disposal of any
Hazardous Material on, from, over or affecting any of the assets, properties or
operations of Borrower, any Subsidiary or any predecessor in interest, directly
or indirectly, except to the extent such claim, damage, loss, liability, cost or
expense results from such Indemnified Party’s gross negligence or willful
misconduct or willful breach of this Agreement. In the case of an investigation,
litigation or other proceeding to which the indemnity in this §8.19 applies,
such indemnity shall be effective whether or not such investigation, litigation
or proceeding is brought by Borrower, its directors, shareholders or creditors
or an Indemnified Party or any other Person or any Indemnified Party is
otherwise a party thereto and whether or not the transactions contemplated
hereby are consummated. Borrower hereby waives and agrees not to assert any
claim against Bank, any of its affiliates, or any of their respective directors,
officers, employees, attorneys, agents and advisers, on any theory of liability,
for special, indirect, consequential, or punitive damages arising out of or
otherwise relating to the Credit Documents, any of the transactions contemplated
herein or therein or the actual or proposed use of the proceeds of any Advance.
To the extent that any of the indemnities required from Borrower under this
§8.19 are unenforceable because they violate any Applicable Law or public
policy, Borrower shall pay the maximum amount which it is permitted to pay under
Applicable Law.

§8.20 Confidentiality. Borrower may have furnished and may in the future furnish
to Bank certain information concerning Borrower and/or the Novogyne Joint
Venture which Borrower has or will have advised Bank in writing is non-public,
proprietary or confidential in nature (“Confidential Information”). Bank
confirms to Borrower that it is Bank’s policy and practice to maintain in
confidence all Confidential Information which is provided to it under agreements
providing for the extension of credit and which is identified to it as
confidential, and that it will protect the confidentiality of Confidential
Information submitted to it with respect to Borrower under this Agreement;
provided, however, that (i) nothing contained herein shall prevent Bank or any
assignee or participant from disclosing Confidential Information: A) to its
Affiliates and their respective directors, officers and employees and to any
legal counsel, auditors, appraisers, consultants or other persons retained by it
or its Affiliates as professional advisors, on the condition that such
information not be further disclosed except in compliance with this §8.20; B)
under color of legal authority, including, without limitation, to any regulatory
authority having jurisdiction over it or its operations or to or under the
authority of any court deemed by it to be competent jurisdiction and C) to any
actual or potential assignee of or participant in Bank’s or such assignee’s
rights and obligations under this Agreement to the extent such actual or
potential assignee or participant has agreed to maintain such information in
confidence on the basis set forth in this §8.20 and ii) the terms of this §8.20
shall be inapplicable to any information furnished to it which is in its
possession prior to the delivery to it of such information by Borrower, or
otherwise has been obtained by it on a non-confidential basis, or which was or
becomes available to the public or otherwise part of the public domain (other
than as a result of Bank’s failure or any prospective participant’s or
assignee’s failure to abide hereby), or which was not non-public, proprietary or
confidential when Borrower delivered it to Bank or any assignee or participant.

§8.21 Jury Trial Waiver. BORROWER AND BANK HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE ANY AND ALL RIGHT THEY MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION (INCLUDING BUT NOT LIMITED TO ANY CLAIMS, CROSS CLAIMS
OR THIRD PARTY CLAIMS) ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENTS TO WHICH EITHER IS A PARTY. BORROWER
HEREBY CERTIFIES THAT NO REPRESENTATIVE OR AGENT OF BANK NOR BANK’S COUNSEL HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT BANK WOULD NOT, IN THE EVENT OF SUCH
LITIGATION, SEEK TO ENFORCE THIS WAIVER OF RIGHT TO JURY TRIAL PROVISION.
BORROWER ACKNOWLEDGES THAT THE PROVISIONS OF THIS PARAGRAPH HAVE BEEN A MATERIAL
INDUCEMENT TO BANK TO ENTER INTO THIS AGREEMENT AND TO MAKE ADVANCES HEREUNDER.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date hereof.

         
 
  NOVEN PHARMACEUTICALS, INC.
 
  By: /s/ Michael D. Price
Witnessed by:
    —  
/s/ Jeff Mihm
  Name: Michael D. Price
 
       
Jeff Mihm
  Title: Vice President and CFO
 
       
 
  SUNTRUST BANK
 
  By: /s/ Christina R. di Mauro
/s/ Jeff Mihm
  Name: Christina R. di Mauro
 
       
Jeff Mihm
  Title: Vice President
 
       

2